Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 7-24 are presented for examination.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: s100, s200, and s300 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 7, 9-10, 12-14, 16, 18-19, and 21-23 are objected to because of the following informalities:  
	As per Claims 7, 10, 16, and 19, they recite the limitation “its stability” in line 9 (Claims 7, 10 and 19) and in line 10 (Claim 16) which is unclear what the limitation refers. In particular, it is unclear what the limitation “its” refers.
As per Claims 9 and 18, they recite the limitation “in the clam 2” in line 3 which referring a canceled claim which would be better as “in the claim 8”.
	As per Claims 10 and 19, they recite the limitation “that the power system can sustain” in line 8 which includes language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure. The limitation does not limit the scope of a claim or claim limitation.
As per Clams 12 and 21, the characters in the equation (10) are not legible.
As per Clams 13 and 22, the characters in the equations (12), (13) and (15) are not legible.
As per Clams 14 and 23, the characters in the equations (16), (17), (18) and (19) are not legible.
As per Claim 18, they recite the limitation “in the clam 2” in line 3 which referring a canceled claim which would be better as “in the claim 17”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 7 and 10, they recite the limitation “fast determining” in line 1which is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claim 7 and 16, they recite the limitation “m time delays” in line 2 which is unclear what the limitation “n” refers. What is a variable “m”?
As per Claim 8 and 17, they recite the limitation “n-dimension” in line 11-12 which is unclear what the limitation “n” refers. What is a variable “n”?
As per Claims 9 and 18, they recite the limitation “the step 2” in line 8 which lacks antecedent basis and is unclear what the limitation refers. Further the limitation “the delay state variable 
    PNG
    media_image1.png
    24
    55
    media_image1.png
    Greyscale
 subjected to the row-column transformation in the step 2” and “the non- delay variable 
    PNG
    media_image2.png
    25
    34
    media_image2.png
    Greyscale
 and the delay variable 
    PNG
    media_image3.png
    26
    62
    media_image3.png
    Greyscale
” are not defined in the time-delay power system 
    PNG
    media_image4.png
    25
    10
    media_image4.png
    Greyscale
”, and “
    PNG
    media_image5.png
    26
    13
    media_image5.png
    Greyscale
”? Also Claims recites the limitation “n to r” in line 13 which is unclear what the limitation refers. What the variable “n” and “r”?
As per Claims 10 and 19, they recite the limitation “the step 4” in line 5 which lacks antecedent basis and is unclear what the limitation refers.  Further they recite the limitation “the fast determination” in line 6 which is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claims 11 and 20, it recite the limitation “the equation (2)” in line 11 which lacks antecedent basis and is unclear what the limitation refers.
As per Claims 12 and 21, they recite the limitation “the step 1” in line 10 which lacks antecedent basis and is unclear what the limitation refers.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 7-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 7-15 recite steps or acts for fast determining a time-delay stability margin of a power system including determining a maximum time delay that the power system sustains; thus, the claims are to a process, which is one of the statutory categories of invention. 
 (Step 2A – Prong One) The claims 7 and 16 recites:
constructing a time-delay power system mathematical model … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation); 
simplifying the time-delay power system by a Jordan standardization, a Taylor separation and a Schur simplification to obtain a simplified time-delay power system mathematical model … to determine a time-delay stability margin of the time-delay power system (under its broadest reasonable interpretation, mathematical concept: mathematical calculation); and 
determining a maximum time delay that the power system sustains without losing its stability. (under its broadest reasonable interpretation, mathematical concept: mathematical calculation).
Further as per Claim 8-15 and 17-24, the limitation, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.  
Therefore, the limitation, under its broadest reasonable interpretation, for fast determining a time-delay stability margin of a power system could reasonably fall under an abstract idea of mathematical concepts, more particularly mathematical calculations
 (Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because a method for fast determining a time-delay stability margin of a power system by determining a maximum delay using a mathematical model is a mathematical calculation using mathematical algorithms such as a Jordan standardization, a Taylor separation and a Schur simplification. 

(Step 2B – inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because dependent claims recite additional mathematical calculation. Further the additional element of “processor” is claimed in a merely generic manner (e.g., at a high level of generality) which are elements that the courts have recognized as well-understood, routine, conventional activity, i.e. the performing repetitive calculations (MPEP 2106.05 (d) II ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the 

Allowable Subject Matter
6.	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101 and 112.

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gahinet et al. (US 7647213 B1) discloses a method for modeling and analyzing linear time invariant systems with time delays.
	GAHINET P et al. (US 8712753 B1) discloses medium for modeling and analyzing generalized linear time invariant system with time delays, has set of instructions for evaluating bank of delays separately with respect to evaluating delay free linear time invariant model.
Glass et al. (US 20070150252 A1) discloses determine the stability margin of the dynamic system by calculating the phase margin and the delay margin of the system.
Weng (“Numerical Solution of Large-Scale Problems in Control system Design”) discloses a Schur decomposition method.
Dai et al. (“Scheduling-and-Control Codesign for a Collection of Networked Control Systems With Uncertain Delays”) discloses a model using Taylor series expansion and Schur complement formula in control system.
∞ Control for Nonlinear Stochastic Time-Delay Systems With Missing Measurements”) discloses Nonlinear Stochastic Time-Delay System modeling by applying Schur complement and using Taylor’s formula and Lyapunove function.
Scarciotti (“Model Reduction of Neutral Linear and Nonlinear Time-Invariant Time-Delay Systems With Discrete and Distributed Delays”) discloses model reduction of time-invariant time-delay system using Jordan form and Taylor expansions.
Dong et al. (“Effective method to determine time-delay stability margin and its application to power systems”) discloses method to determine time-delay stability margin using a Jordan standardization, a Taylor separation and a Schur simplification.
Khalil et al. (“A New Stability and Time-Delay Tolerance Analysis Approach for Networked Control Systems”) discloses determining a maximum time delay that the power system sustains without losing its stability using Taylor’s expansion. 
Medvedeva et al. (“Synthesis of Razumikhin and Lyapunov–Krasovskii approaches to stability analysis of time-delay systems”) discloses Razumikhin and Lyapunov–Krasovskii approaches to stability analysis of time-delay systems using Taylor’s formula.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127